                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


NICOLE DIETZEN,
on behalf of herself and
all others similarly situated,

                Plaintiff,                                          Case No. 18-cv-818

        v.

COMMUNITY LOANS OF AMERICA, INC.,

                Defendant.


                         FINAL ORDER APPROVING SETTLEMENT


        WHEREAS, the Court has previously preliminarily approved the parties’ Settlement

Agreement (ECF No. 22-1), has reviewed the Joint Motion for Final Approval of Settlement, has

reviewed the Fee and Expense Application and Service Award Application filed by Plaintiff’s

counsel, and has held a fairness hearing regarding the same on May 15, 2019:

        IT IS HEREBY ORDERED:

             1. The Settlement Agreement is approved as fair, reasonable, and adequate as it

                applies to Dietzen and the Opt-In Plaintiffs;

             2. The Settlement Agreement is declared to be binding on Defendant, Dietzen, and

                the Opt-In Plaintiffs;

             3. The released claims are dismissed with prejudice and Dietzen and all Opt-In

                Plaintiffs are permanently barred from filing or prosecuting against Defendant any

                claims according to the applicable releases described in the Settlement Agreement;

             4. The claims of Class Members who did not opt in to the Lawsuit are dismissed

                                                     1
       without prejudice;

   5. Defendant and any of its affiliates, predecessors, successors, past present and future

       officers, directors, agents, members, managers, partners, attorneys, executors,

       employee benefit plans, insurers, assigns and other representatives are forever

       released and discharged by Dietzen and all Opt-In Plaintiffs of and from any and

       all federal and state wage and hour claims that were asserted or reasonably could

       have been asserted in this matter, as of the date of the Final Order Approving

       Settlement;

   6. Class Counsel’s request for an award of attorneys’ fees in an amount not to exceed

       $35,000 is approved, and the service award to Dietzen in the amount of $2,500 is

       approved; and

   7. Defendant and any of its affiliates, predecessors, successors, past present and future

       officers, directors, agents, members, managers, partners, attorneys, executors,

       employee benefit plans, insurers, assigns and other representatives are forever

       released and discharged by Dietzen of and from any and all claims known or which

       reasonably should have been known by Dietzen based on any fact or occurrence on

       or before the date of the Final Order Approving Settlement.

Dated this 15th day of May, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                            2
